Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about May 3, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute sodomy in the first degree and sexual abuse in the first degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court, and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.